 1   BARRY W. FERNS, Bar No. 76381
     FERNS, ADAMS & ASSOCIATES
 2   a Professional Corporation
     2815 Mitchell Drive, Suite 210
 3   Walnut Creek, CA 94598
     (925) 927-3401
 4   bferns@fernslaw.com
 5   Attorneys for Plaintiff
     SELECT FUNDING, LLC
 6
 7
 8
                            UNITED STATES BANKRUPTCY COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
11
        In re:                                                  CASE NO.     20-50412
12
        HAI VU aka HAI MYLONG VU, MAKARA                        ADV No. _____________
13      VU,
                                                                Chapter 11 case
14                     Debtors.
                                                      /         COMPLAINT TO DETERMINE NON-
15                                                              DISCHARGEABILITY OF DEBT AND
        SELECT FUNDING, LLC,                                    FOR ENTRY OF JUDGMENT FOR
16                                                              MONEY
                       Plaintiff
17                                                              [11 U.S.C. §§ 523(a)(2)(A) and
                 vs.                                            (B), 523(a)(3), 523(a)(4),
18                                                              523(a)(6)]
        HAI VU aka HAI MYLONG VU, MAKARA VU
19
                       Defendants
20                                                     /
21
           Plaintiff SELECT FUNDING, LLC respectfully represents and
22
     complains as follows:
23
24
                                   PRELIMINARY ALLEGATIONS
25
           1.     This    Court     has    jurisdiction           over    this    matter    and
26
     proceedings pursuant to 28 U.S.C. §§ 157(a), (b)(2)(I) (core
27
     proceeding), 1334(b) and 11 U.S.C. § 523(a).
28
                                                 1
     COMPLAINT



     Case: 20-50412      Doc# 62    Filed: 06/08/20       Entered: 06/08/20 20:18:47   Page 1 of
                                                 18
 1         2.    Pursuant     to    Bankruptcy         Rule   7008,    Plaintiff      SELECT
 2   FUNDING, LLC (hereinafter "Plaintiff") declares that this action is
 3   a core proceeding brought under and pursuant to the authority
 4   contained in 28 U.S.C. §§ 157(B)(2)(I) and (J), and further,
 5   requests the above-entitled Court to make a final order or judgment
 6   in the proceeding.
 7         3.    Venue is properly laid in the Northern District of
 8   California by the authority contained in 28 U.S.C. §§ 1408 and
 9   1409(a).
10         4.    Plaintiff is, and at all times herein mentioned was, a
11   California Limited Liability Corporation, and is a creditor and
12   party-in-interest in this matter and proceeding, which is located
13   at:   Select Funding, LLC, 26775 Malibu Hills Rd., 2nd Floor
14   Calabasas, CA 91301.
15         5.    Based upon information and belief, Defendants HAI VU aka
16   HAI MYLONG VU (hereinafter "HAI VU") and MAKARA VU, resides at:
17   18690 Withey Rd, Monte Sereno, CA               95030 and are husband and wife,
18   and   who   filed   a   voluntary      petition       under     Chapter   11    of   the
19   Bankruptcy Code on March 1, 2020, and an Order for Relief has been
20   entered.
21         6.    This Court has set June 8, 2020, as the last date for
22   filing a Complaint to Determine the Dischargeability of any debt
23   pursuant to 11 U.S.C. §523(a).
24         7.    Based upon information and belief, Defendants HAI VU and
25   MAKARA VU are the sole shareholders and officers of KITTIEZ,
26   INCORPORATED     aka    KITTIEZ      INC.       dba   KITTIEZ    HAIRCUTS      FOR   MEN
27   (hereinafter "KITTIEZ")
28
                                                 2
     COMPLAINT



     Case: 20-50412   Doc# 62      Filed: 06/08/20    Entered: 06/08/20 20:18:47    Page 2 of
                                                18
 1          January 16, 2020 Contract:
 2          8.    On or about January 16, 2020, Plaintiff entered into an
 3   Agreement, in writing, wherein Plaintiff agreed to purchase Future
 4   Receivables from KITTIEZ, and KITTIEZ agreed to sell to Plaintiff,
 5   in    consideration    of     the   Purchase       Price    of   $90,000.00,          with
 6   Plaintiff's      interest     to    be   10.00%      per   annum     of     its     Future
 7   Receivables and the receipts in connection therewith generated by
 8   KITTIEZ through cash, checks, electronic transfers, credit card
 9   transactions or other forms of monetary payments (hereinafter
10   "Future Receivables"), until the sum of $123,300.00 of Future
11   Receivables has been collected by Plaintiff according to the
12   additional terms and conditions set forth in the Contract.                          A true
13   copy of the Agreement is attached hereto, marked Exhibit "1" and
14   incorporated herein by reference.
15          9.    The Agreement provides, in part, that KITTIEZ agrees to
16   deposit all Future Receivables into a bank account approved by
17   Plaintiff (hereinafter "Account") and allow Plaintiff to and its
18   agents to initiate Automated Clearing House ("ACH") payments as
19   defined in the Agreement, Exhibit "1", which sums will go towards
20   the   purchase    of   said     Future       Receivables.        The   Account        that
21   Plaintiff approved was KITTIEZ's Wells Fargo Bank account, ending
22   in the numbers "7482".
23          10.   On or about January 16, 2020, Defendant HAI MYLONG VU,
24   for   consideration,     executed        a   Guaranty      wherein     he   guaranteed
25   payment by KITTIEZ, of all sums to be paid under the terms of
26   aforementioned Agreement, Exhibit "1" herein, together with costs
27   and attorneys fees incurred in the collection thereof and the
28
                                                  3
     COMPLAINT



     Case: 20-50412    Doc# 62     Filed: 06/08/20    Entered: 06/08/20 20:18:47       Page 3 of
                                                18
 1   enforcement of the Guaranty.          A true copy of the Hai Vu Guaranty is
 2   attached hereto, marked Exhibit "2" and is incorporated herein by
 3   reference.
 4         11.     On or about January 16, 2020, Defendant MAKARA VU, for
 5   consideration, executed a Guaranty wherein she guaranteed payment
 6   by KITTIEZ of all sums to be paid under the terms of aforementioned
 7   Agreement, Exhibit "1" herein, together with costs and attorneys
 8   fees incurred in the collection thereof and the enforcement of the
 9   Guaranty.      A true copy of the Makara Vu Guaranty is attached
10   hereto, marked Exhibit "2" and is incorporated herein by reference.
11         12.     In order to secure said Agreement, Exhibit "1", KITTIEZ
12   granted to Plaintiff a security interest in the aforementioned
13   Future Receivables, which include:
14         "all    accounts,     chattel    paper,    documents,      equipment,
15         general intangibles, instruments and inventory, as those
16         terms are defined in Article 9 of the Uniform Commercial
17         Code"
18   (hereinafter referred to as "personal property"), more particularly
19   described in said Security Agreement.             A true and correct copy of
20   the Security Agreement is attached hereto marked Exhibit "2" and
21   incorporated herein by this reference.
22         13.     Subsequently, Plaintiff filed a Uniform Commercial Code
23   Financing Statement with the office of the California Secretary of
24   State.      A true and correct copy of the Uniform Commercial Code
25   Financing Statement is attached hereto as Exhibit "3" and is
26   incorporated herein by said reference.
27   ///
28
                                              4
     COMPLAINT



     Case: 20-50412    Doc# 62   Filed: 06/08/20   Entered: 06/08/20 20:18:47   Page 4 of
                                              18
 1         14.   On or about January 16, 2020, KITTIEZ, for consideration,
 2   executed an Authorization Agreement for ACH Payments wherein the
 3   Defendants agreed to allow Plaintiff, among other things, to
 4   initiate debit or credit entries and debit from the Defendant's
 5   Account at the Wells Fargo Bank, the amount set forth in the
 6   Agreement, Exhibit "1" herein. A true and correct copy of the
 7   Authorization Agreement for ACH Payments is attached hereto as
 8   Exhibit "4" and is incorporated herein by said reference.
 9         15.   On or about January 16, 2020, KITTIEZ, for consideration,
10   executed an Optional Variable Purchase Program document which
11   stated, among other things, that the Defendant will initiate
12   Weekday ACH payments from the Account in the Specified Daily Amount
13   of $622.73, subject to periodic adjustment as set forth in the
14   document.     A true and correct copy of the Optional Variable
15   Purchases Program document is attached hereto as Exhibit “5" and is
16   incorporated herein by reference.
17         16.   On or about January 16, 2020, KITTIEZ, for consideration,
18   executed a Weekly Payment Addendum wherein KITTIEZ agreed to allow
19   Plaintiff, among other things, to debit on a weekly basis, the
20   KITTIEZ's Wells Fargo Bank Account. A true and correct copy of the
21   Weekly Payment Addendum is attached hereto as Exhibit "6" and is
22   incorporated herein by said reference.
23         17.   On or about January 16, 2020, Defendants HAI VU and
24   MAKARA VU, and each of them, electronically signed Exhibits “1",
25   “2", “4", “5".      A true and correct coy of the DocuSign Certificate
26   of    Completion     is   attached     hereto      as   Exhibit     “7"'    and    is
27   incorporated herein by reference.
28   ///
                                               5
     COMPLAINT



     Case: 20-50412     Doc# 62   Filed: 06/08/20   Entered: 06/08/20 20:18:47   Page 5 of
                                               18
 1         18.   On January 17, 2020, Plaintiff wired into KITTIEZ's Wells
 2   Fargo Bank Account the sum of $87,750.00.
 3         19.   Plaintiff is informed and believes, that on January 17,
 4   2020, just after Plaintiff deposited the $87,750.00, KITTIEZ, and
 5   Defendants HAI VU, MAKARA VU, transferred the sums of $17,000.00
 6   and $87,897.46 out of their Wells Fargo Bank Account into a
 7   separate account, ending in number 4608.
 8         20.   Plaintiff is informed and believes, that on January 22,
 9   2020 (just one full business day after Plaintiff deposited the
10   $87,897.46 into the Account), KITTIEZ and Defendants HAI VU and
11   MAKARA VU, and each of them, completed transfers from their Wells
12   Fargo Account such that it had a Zero balance.              A true and correct
13   copy of the Wells Fargo Bank Account print out showing transactions
14   from January 14, 2020 through January 22, 2020, is attached hereto
15   as Exhibit "8" and is incorporated herein by reference.
16         21.   Plaintiff has performed all of the conditions, covenants,
17   and agreements on it's part to be performed in accordance with the
18   terms of the Agreement, Exhibit "1" herein.
19         22.   On or about January 17, 2020, KITTIEZ, defaulted under
20   the terms of the Agreement by interfering with Plaintiff's right to
21   collect the above described Future Receivables being paid to
22   KITTIEZ.
23         23.   Plaintiff has been damaged in the sum of $123,300.00 due
24   to KITTIEZ's default and Defendants HAI VU and MAKARA VU's failure
25   to pay under the terms of their Guarantees, Exhibit "2" herein.
26         24.   Plaintiff has made demand on KITTIEZ and Defendants HAI
27   VU and MAKARA VU, and each of them, for payment of the total sum of
28   $123,300.00, but neither the whole nor any part of such sum has
                                             6
     COMPLAINT



     Case: 20-50412   Doc# 62   Filed: 06/08/20   Entered: 06/08/20 20:18:47   Page 6 of
                                             18
 1   been paid, and there is now due and owing from KITTIEZ and, fut for
 2   the filing of the within bankruptcy, Defendants HAI VU and MAKARA
 3   VU to Plaintiff the sum of $123,300.00, together with interest
 4   thereon at the rate of 10.00% per annum from January 17, 2020 to
 5   the date of entry of judgment.
 6         25.    The Agreement, Exhibit "1", provides that KITTIEZ, will
 7   pay all costs and expenses, including reasonable attorneys' fees
 8   incurred by Plaintiff in exercising any of its rights or remedies
 9   under the Agreement.
10
11         State court litigation:
12         26.    On February 20, 2020, Plaintiff filed a Complaint against
13   KITTIEZ and Defendants HAI VU and MAKARA VU, and each of them, in
14   the Santa Clara Superior Court, cased number: 20STCV07030, alleging
15   causes of action for:
16         1.    Breach of Contract
17         2.    Money Had and Received
18         3.    Breach of Guaranty       (Hai)

19         4.    Breach of Guaranty       (Makara)

20         5.    Fraud
21         6.    Conversion.
22         27.    Although KITTIEZ has been served with the Summons and
23   Complaint, the lawsuit is stayed as against Defendants HAI VU and
24   MAKARA VU due to the filing of the within bankruptcy.
25   ///
26   ///
27   ///
28   ///
                                                  7
     COMPLAINT



     Case: 20-50412      Doc# 62   Filed: 06/08/20    Entered: 06/08/20 20:18:47   Page 7 of
                                                18
 1           FIRST COUNT AGAINST DEFENDANTS HAI VU aka HAI MYLONG VU;
 2           MAKARA VU FOR FRAUD PURSUANT TO 11 U.S.C. § 523(a)(2)(A)
 3           28.   Plaintiff hereby incorporates and realleges each and
 4   every     allegation        contained       in     the   Preliminary       Allegations,
 5   incorporating the same herein by reference.
 6           29.   On or about January 16, 2020, Defendants HAI VU and
 7   MAKARA VU, and each of them, were operating the businesses known as
 8   KITTIEZ HAIRCUTS FOR MEN and KITTIEZ ACADEMY INC. dba Kz Academy,
 9   which they own and are officers in.
10           30.   On or about January 16, 2020, KITTIEZ and Defendants HAI
11   VU and MAKARA VU, and each of them, applied to Plaintiff, asking
12   Plaintiff to purchase Future Receivables of KITTIEZ, for the sum of
13   $90.00.00.     As part of that request, Plaintiff was to wire KITTIEZ
14   the sum of $90,000.00 less a 2 ½% fee (for a total of $87,750),
15   which it did on January 17, 2020.
16           31.   As     part   of     the    Agreement,      Exhibit     "1"    and     other
17   documents, Exhibits "2", "3", "4", "5" and "6", the manner in which
18   Plaintiff      was    to    be     paid    for     the   purchase     of    the     Future
19   Receivables, was for Weekly ACH payments from the Wells Fargo Bank
20   Account, which the KITTIEZ and Defendants HAI VU and MAKARA VU were
21   using as part of their business.                     Therefore, as they received
22   monies, either in cash, credit card, or other medium, into said
23   Account, Plaintiff would receive it's Weekly ACH payments.
24           32.   As an additional part of the Agreement, Exhibit "1", the
25   KITTIEZ and Defendants HAI VU and MAKARA VU, agreed that Plaintiff
26   would have the exclusive use of the Wells Fargo Bank Account and
27   would not close said Account or cease its use as the sole account
28   into which to deposit all Future Receivables prior to the time that
                                                   8
     COMPLAINT



     Case: 20-50412       Doc# 62     Filed: 06/08/20   Entered: 06/08/20 20:18:47     Page 8 of
                                                   18
 1   Plaintiff received the entire Purchased Amount, nor could the
 2   Defendants close said Account without prior written consent of
 3   Plaintiff. (See Section 2.1(b) of the Agreement, Exhibit "1"
 4   herein).
 5         33.   On or about February 16, 2020, Plaintiff called Defendant
 6   HAI VU and verified various parts of the Agreement, Exhibit "1",
 7   including asking about any experience that he had with this type of
 8   purchase agreement, which he stated that he "had none."
 9         34.   In reliance on KITTIEZ and Defendants HAI VU and MAKARA
10   VU promise to maintain said Wells Fargo Bank Account, to allow
11   payment of the Future Receivables and Plaintiff's January 17, 2020
12   phone call with Defendant HAI VU, on January 17, 2020, Plaintiff
13   wired into KITTIEZ, Wells Fargo Bank Account the sum of $87,750.00.
14         35.   Plaintiff is informed and believes, that on January 17,
15   2020, just after Plaintiff deposited the $87,750.00, KITTIEZ and
16   Defendants HAI VU and MAKARA VU transferred the sums of $17,000.00
17   and $87,897.46 out of the Wells Fargo Bank Account into a separate
18   account, ending in number 4608.
19         36.   Plaintiff has reviewed the Defendants’ schedules filed
20   with this Court. On or about March 12, 2020, the Defendants filed
21   their Statement of Financial Affairs stating that on or about
22   January 24, 2020, the Defendants paid their Bankruptcy Attorney
23   $10,000.00. This was one week after the Defendants transferred the
24   sums of $17,000.00 and $87,897.46 out of the Wells Fargo Bank
25   Account into a into a separate account, ending in number 4608.
26   ///
27   ///
28   ///
                                             9
     COMPLAINT



     Case: 20-50412   Doc# 62   Filed: 06/08/20   Entered: 06/08/20 20:18:47   Page 9 of
                                             18
 1         37.   Plaintiff is informed and believe, based upon the:
 2         a.    January 17, 2020 $17,000.00 and $87,897.46 transfers of
 3               funds out of the Wells Fargo Bank Account into a non
 4               Wells Fargo Bank account,
 5         b.    The termination of said Account as the Defendants sole
 6               Account into which it deposited Future Receivables, and
 7         c.    Effectively      closing    said    account,    by   having       a   zero
 8               balance, just one business day after Plaintiff wired the
 9               $87,750.00, and
10         d.    The $10,000.00 payment to the Defendants’ bankruptcy
11               attorney one week after transferring the monies from the
12               Wells Fargo Account into a separate account, ending in
13               number 4608.
14   that the Defendants HAI VU and MAKARA VU intended not to pay
15   Plaintiff for the purchase of said Future Receivables.
16         38.   Plaintiff is informed and believe that the KITTIEZ and
17   Defendants HAI VU and MAKARA VU, had existing experiences with
18   contracting      with   other   companies      for   the   purchase      of   Future
19   Receivables, such as with "ON DECK CAPITAL and "KABBAGE LOAN".
20         39.   Plaintiff is informed and believe that the KITTIEZ and
21   Defendants HAI VU and MAKARA VU, presented Plaintiff with a Wells
22   Fargo Bank Account statement for the month of December 2019 which:
23         (a)   Contained false information, such as the Average ledger
24               balance being $34,269.98 when, in fact, in a Wells Fargo
25               Bank Account Statement provided to National Funding, the
26               Average ledger balance was listed as $3,406.92, which is
27               approximately 1/10 of the Average ledger balance for
28               December 2019;
                                             10
     COMPLAINT



     Case: 20-50412    Doc# 62   Filed: 06/08/20 Entered: 06/08/20 20:18:47    Page 10 of
                                               18
 1         (b)   Omitted weekly debits of $3,435.10 by OnDeck Capital;
 2         (c)   Omitted a $30,000.00 deposit by Kabbage Loan.
 3         40.   Had Plaintiff known of the true facts, and as set forth
 4   below, it would never have entered into the Agreement, Exhibit "1"
 5   or Guaranty, Exhibit "2":
 6         (a)   the Defendants HAI VU and MAKARA VU true intention not to
 7               pay for the purchase of said Future Receivables under the
 8               terms and conditions of Exhibits "1", "2", "3", "4", "5"
 9               and "6",
10         (b)   the    KITTIEZ    and    Defendants     HAI   VU    and      MAKARA   VU
11               immediately transferring the $17,000.00 and $87,897.46
12               our of the Account,
13         (c)   the Defendants HAI VU and MAKARA VU ending the Account as
14               KITTIEZ's sole account into which it deposited Future
15               Receivables and effectively closings said Account just
16               one business day after receiving the $87,750.00 wire from
17               Plaintiff;
18         (d)   The    Defendants     HAI   VU   and   MAKARA      VU   submitting    a
19               "doctored" Bank Account;
20         (e)   The weekly debit of $3,4235.10 by OnDeck Capital (thereby
21               not only masking a large debt owed to OnDeck Capital but
22               hiding a massive weekly debt obligation that masked
23               KITTIEZ and the Defendants HAI VU and MAKARA VU true
24               financial status); and
25         (f)   The massive debt of $30,000.00 owed to Kabbage Loan,
26   all of which were done with the intent to deceive and Plaintiff and
27   with the intent to induce Plaintiff to act in the manner herein
28   alleged.
                                             11
     COMPLAINT



     Case: 20-50412    Doc# 62   Filed: 06/08/20 Entered: 06/08/20 20:18:47    Page 11 of
                                               18
 1         41.     As a proximate result of KITTIEZ and Defendants HAI VU
 2   and MAKARA VU, fraud and deceit and the facts herein alleged,
 3   Plaintiff has been damaged in the sum of $123,300.00 together with
 4   accrued interest thereon at the rate of 10.0% per annum from
 5   January 17, 2020.
 6         42.     Plaintiff alleges that the obligation due and owing to
 7   Plaintiff by Defendants HAI VU and MAKARA VU pursuant to said
 8   Agreement      and   Guarantees,    Exhibits     "1"    and    "2",     is   non-
 9   dischargeable pursuant to 11 U.S.C. §523(a)(2)(A).
10         SECOND COUNT AGAINST DEFENDANTS HAI VU aka HAI MYLONG VU;
11         MAKARA VU FOR FRAUD PURSUANT TO 11 U.S.C. § 523(a)(2)(B)
12         43.     Plaintiff hereby incorporates and realleges each and
13   every allegation contained in the First Count, incorporating the
14   same herein by reference.
15         44.     Such extension of credit was obtained by use of a
16   statement in writing, that being the Wells Fargo Bank statement for
17   the   month     of   December   2019,    respecting     KITTIEZ's       financial
18   condition which Defendants HAI VU and MAKARA VU delivered to
19   Plaintiff with the intent to deceive.            That statement in writing
20   was materially false in that it:
21         (a)     Contained false information, such as the Average ledger
22                 balance being $34,269.98 when, in fact, in a Wells Fargo
23                 Bank Account Statement provided to National Funding, the
24                 Average ledger balance was listed as $3,406.92, which is
25                 approximately 1/10 of the Average ledger balance for
26                 December 2019;
27         (b)     Omitted weekly debits of $3,435.10 by OnDeck Capital;
28         (c)     Omitted a $30,000.00 deposit by Kabbage Loan.
                                             12
     COMPLAINT



     Case: 20-50412   Doc# 62   Filed: 06/08/20 Entered: 06/08/20 20:18:47   Page 12 of
                                              18
 1   Plaintiff reasonably relied on the aforementioned statement in
 2   extending credit.
 3         45.   Had Plaintiff known of the true facts, and as set forth
 4   below, it would never have entered into the Agreement, Exhibit "1"
 5   or Guarantees, Exhibit "2":
 6         (a)   the Defendants HAI VU and MAKARA VU true intention not to
 7               pay for the purchase of said Future Receivables under the
 8               terms and conditions of Exhibits "1", "2", "3", "4", "5"
 9               and "6",
10         (b)   the    KITTIEZ    and    Defendants     HAI   VU    and      MAKARA   VU
11               immediately transferring the $17,000.00 and $87,897.46
12               our of the Account,
13         (c)   the Defendants HAI VU and MAKARA VU ending the Account as
14               KITTIEZ's sole account into which it deposited Future
15               Receivables and effectively closings said Account just
16               one business day after receiving the $87,750.00 wire from
17               Plaintiff;
18         (d)   The    Defendants     HAI   VU   and   MAKARA      VU   submitting    a
19               "doctored" Bank Account;
20         (e)   The weekly debit of $3,4235.10 by OnDeck Capital (thereby
21               not only masking a large debt owed to OnDeck Capital but
22               hiding a massive weekly debt obligation that masked
23               KITTIEZ and the Defendants HAI VU and MAKARA VU true
24               financial status); and
25         (f)   The massive debt of $30,000.00 owed to Kabbage Loan,
26   all of which were done with the intent to deceive and Plaintiff and
27   with the intent to induce Plaintiff to act in the manner herein
28   alleged.
                                             13
     COMPLAINT



     Case: 20-50412    Doc# 62   Filed: 06/08/20 Entered: 06/08/20 20:18:47    Page 13 of
                                               18
 1           46.   That by reason of the acts of Defendants HAI VU and
 2   MAKARA VU as herein above alleged, Defendants had obtained credit
 3   from Plaintiff by false pretenses, false representations, and
 4   actual      fraud,    and      the   entire    debt   owing   from    Defendants     to
 5   Plaintiff should therefore be excepted from Defendants discharge.
 6           47.   There is now due, owing and unpaid to Plaintiff from
 7   Defendants HAI VU and MAKARA VU the sum of $123,300.00, plus
 8   interest thereon, at the rate of 10.00% per annum from January 17,
 9   2020, on those sums which it has identified as being obtained by
10   fraud.      Plaintiff will seek additional sums from Defendants which
11   were obtained by fraud, once those sums have been identified in
12   this case.
13           48.   Plaintiff alleges that the obligation due and owing to
14   Plaintiff by Defendants HAI VU and MAKARA VU pursuant to said
15   Agreement      and     Guarantees,       Exhibits      "1"    and    "2",     is   non-
16   dischargeable pursuant to 11 U.S.C. §523(a)(2)(B).
17           THIRD COUNT AGAINST DEFENDANTS HAI VU aka HAI MYLONG VU;
18           MAKARA VU FOR EMBEZZLEMENT PURSUANT TO 11 U.S.C. §
19           523(a)(4)
20           49.   Plaintiff hereby incorporates and realleges each and
21   every    allegation         contained    in    the    First   and    Second    Counts,
22   incorporating the same herein by reference.
23           50.   In and about January 2020, Defendants HAI VU and MAKARA
24   VU pursuant were acting in a fiduciary capacity to Plaintiff as
25   they controlled the banking activities of their wholly owned
26   business, KITTIEZ.
27           51.   In and about January 26, 2020, Defendants HAI VU and
28   MAKARA VU pursuant obtained $90,000.00, by wire, for their wholly
                                                   14
     COMPLAINT



     Case: 20-50412       Doc# 62    Filed: 06/08/20 Entered: 06/08/20 20:18:47    Page 14 of
                                                   18
 1   owned       business,     KITTIEZ,    from    Plaintiff,     which      sums   were
 2   appropriated for their own benefit by fraudulent intent or deceit.
 3   Further, Defendants HAI VU and MAKARA VU transferred said funds
 4   into their own personal account, only accessible by Defendants HAI
 5   VU and MAKARA VU without explanation of reason or purpose and
 6   without authority to do so.
 7         52.     By reason of the acts of Defendants HAI VU and MAKARA VU,
 8   as herein above alleged, they obtained money from Plaintiff by
 9   means of embezzlement, and the entire debt owing from Defendants
10   HAI VU and MAKARA VU pursuant to Plaintiffs should therefore be
11   excepted from his discharge.
12         53.     There is now due, owing and unpaid to Plaintiff from
13   Defendants HAI VU and MAKARA VU the sum of $123,300.00, plus
14   interest thereon, at the rate of 10.00% per annum from January 17,
15   2020, on those sums which it has identified as being obtained by
16   fraud.      Plaintiff will seek additional sums from Defendants which
17   were obtained by fraud, once those sums have been identified in
18   this case.
19         54.     Plaintiff alleges that the obligation due and owing to
20   Plaintiff by Defendants HAI VU and MAKARA VU pursuant to said
21   Agreement      and      Guarantees,   Exhibits     "1"     and   "2",     is   non-
22   dischargeable pursuant to 11 U.S.C. §523(a)(4).
23         FOURTH COUNT AGAINST DEFENDANTS HAI VU aka HAI MYLONG VU;
24         MAKARA VU FOR FRAUD OR DEFALCATION WHILE ACTING IN A
25         FIDUCIARY CAPACITY, EMBEZZLEMENT TO 11 U.S.C. § 523(a)(4)
26         55.     Plaintiff hereby incorporates and realleges each and
27   every allegation contained in the First, Second and Third Counts,
28   incorporating the same herein by reference.
                                              15
     COMPLAINT



     Case: 20-50412    Doc# 62    Filed: 06/08/20 Entered: 06/08/20 20:18:47   Page 15 of
                                                18
 1         36.   According to the Defendant's Schedules the Defendants
 2   owned, had an interest in and\or were a principal in Kittiez, Inc.
 3         37.   After Kittiez, Inc. became insolvent, the Defendants
 4   abandoned the business and took possession of all of Kittiez,
 5   Inc.’s assets. In the alternative the Defendants allowed third
 6   parties take possession of all of Kittiez, Inc.’s assets.
 7         38.   Under California's Trust Fund Doctrine, the Defendants
 8   owes a fiduciary duty to the creditors of Kittiez, Inc. once the
 9   business was insolvent.
10         39.   Plaintiff is informed and believes that the Defendants
11   breached their fiduciary duty to Plaintiff by allowing anyone,
12   including themselves, to remove any of the assets of Kittiez, Inc,
13   once the business was insolvent.
14         FIFTH COUNT AGAINST DEFENDANTS HAI VU aka HAI MYLONG VU;
15         MAKARA VU FOR WILFUL AND MALICIOUS CONVERSION PURSUANT TO
16         11 U.S.C. § 523(a)(6)
17         56.   Plaintiff hereby incorporates and realleges each and
18   every allegation contained in the First, Second, Third and Fourth
19   Counts, incorporating the same herein by reference.
20         57.   Plaintiff is informed and believes and thereon alleges
21   that the Defendants HAI VU and MAKARA VU have willfully and
22   maliciously      converted     the   personal    property     ($90,000.00      wire
23   transfer) by:
24         a.    Retaining possession of and exercising dominion and
25   control (to the exclusion of Plaintiff) over said personal property
26   after Plaintiff made its demand to turn over possession of the
27   personal property;
28         b.    Transferring possession of said personal property to a
                                              16
     COMPLAINT



     Case: 20-50412    Doc# 62    Filed: 06/08/20 Entered: 06/08/20 20:18:47   Page 16 of
                                                18
 1   party or parties, unknown to Plaintiff, without authority or
 2   permission of Plaintiff; and
 3         c.    Preventing Plaintiff, prior to filing this Bankruptcy,
 4   from taking possession of said personal property and attempting to
 5   secret said property, to the detriment of Plaintiff.
 6         58.   As a direct and proximate result of the foregoing,
 7   Plaintiff has been damaged to the extent of the $90,000.00, and
 8   lost profits, from the date of conversion.
 9         59.   Plaintiff alleges that the obligation due and owing to
10   Plaintiff by Defendants HAI VU and MAKARA VU, in the sum of
11   $123,300.00, plus interest thereon, at the rate of 10.00% per annum
12   from January 17, 2020, pursuant to the Defendant willful and
13   Malicious conversion of the personal property, is non-dischargeable
14   pursuant to 11 U.S.C. § 523(a)(6).
15         SIXTH COUNT AGAINST DEFENDANTS HAI VU aka HAI MYLONG VU;
16         MAKARA VU FOR NON DISCHAGEABITY OF DEBT PURSUANT TO 11
17         U.S.C. § 523(a)(3)
18         60.   Plaintiff hereby incorporates and realleges each and
19   every allegation contained in the First, Second, Third, Fourth, and
20   Fifth Counts, incorporating the same herein by reference.
21         61.   Plaintiff is informed and believes that the January 16,
22   2020 Agreement and Guarantees, Exhibits "1" and "2" herein, are
23   community property obligations of Defendants HAI VU and MAKARA VU.
24         62.   Plaintiff alleges that the community property obligations
25   due and owing to Plaintiff by Defendants HAI VU and MAKARA VU is
26   non-dischargeable and exempted from discharge pursuant to 11 U.S.C.
27   §§ 523(a)(2((A) and (B), 523(a)(4) and 523(a)(6)
28         63.   Plaintiff alleges that the community property obligation
                                            17
     COMPLAINT



     Case: 20-50412   Doc# 62   Filed: 06/08/20 Entered: 06/08/20 20:18:47   Page 17 of
                                              18
 1   due and owing to Plaintiff by Defendants HAI VU and MAKARA VU, is
 2   non-dischargeable and exempted from discharge pursuant to 11 U.S.C.
 3   § 523(a)(3).
 4         WHEREFORE,      Plaintiff prays for judgment as follows:
 5         1.      That judgment be entered against Defendants HAI VU;
 6   MAKARA VU and in favor of Plaintiff SELECT FUNDING, LLC in the
 7   amount of $123,300.00, plus interest thereon at the rate of 10.00%
 8   per annum from January 17, 2020;
 9         2.      That   Defendants     HAI    VU;   MAKARA     VU    indebtedness      to
10   Plaintiff,       SELECT     FUNDING,    LLC,     be   determined        to   be   non-
11   dischargeable under 11 U.S.C. §523 (a)(2)(A), 523(a)(2)(B), 523(a)
12   (4) and 524(a)(6) in the above-referenced bankruptcy proceeding;
13         3.      That   Plaintiff,        SELECT    FUNDING,        LLC,   be    awarded
14   reasonable attorneys' fees and costs of suit incurred herein; and,
15         4.      For such other and further relief as the Court may deem
16   just and proper, including, but not limited to, the finding of
17   other sums obtained from Plaintiff from Defendants by fraud.
18
19   Dated:      June 5, 2020        FERNS, ADAMS & ASSOCIATES
                                     A Professional Corporation
20
21
22                                   /s/ Barry W. Ferns
                                     BARRY W. FERNS
23                                   Attorney for Plaintiff,
                                     SELECT FUNDING, LLC
24
25
     File 54300
26
27
28
                                               18
     COMPLAINT



     Case: 20-50412    Doc# 62    Filed: 06/08/20 Entered: 06/08/20 20:18:47      Page 18 of
                                                18
